TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00679-CV


Texas Department of Housing and Community Affairs and Edwina Carrington, in her
Official Capacity as Executive Director of the Texas Department of
Housing and Community Affairs, Appellants

v.

Century Pacific Equity Corporation, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN202219, HONORABLE PAUL DAVIS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The parties have requested by joint motion that this Court abate this appeal so that
they might finalize a proposed settlement agreement.
	We grant the motion and abate this appeal.  Absent further order of this Court, this
appeal will be reinstated automatically on May 30, 2003.  The parties are directed to file either a
status report or a motion to dismiss by that date.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   April 24, 2003